Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.1 RODMAN & RENSHAW CAPITAL GROUP, INC. 2 Amended and Restated as of May 22, 2008 Further Amended as of October 27, 2008 I. PURPOSES 1.1 Purposes . The purposes of this 2007 Stock And Incentive Plan (as the same may be amended from time to time, the Plan) are (i) to advance the interest of Rodman & Renshaw Capital Group, Inc., a Delaware corporation (the Company), and its Subsidiaries (as defined below) and shareholders by strengthening the ability of the Company and its Subsidiaries to attract and retain salaried employees of experience and ability and (ii) to furnish an additional incentive to such persons to expend their best efforts on behalf of the Company or any such Subsidiary. 1.2 Types of Awards . The Plan provides for the granting of the following types of Awards: (a) Incentive Options (as defined below); (b) Nonstatutory Options (as defined below); (c) Performance Units (as defined below}; (d) Restricted Stock Awards (as defined below); (e) Stock Appreciation Rights (as defined below); and (f) Restricted Stock Units (as defined below). 1.3 Effectiveness . The Plan shall be effective on the date it is adopted by the board of directors of the Company (the Effective Date). No Award under the Plan shall be effective unless and until the Plan has been approved by the shareholders of the Company and, if such approval is not obtained, any Awards previously given shall automatically be void.
